Citation Nr: 1338585	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  02-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent disabling. 

2.  Entitlement to an increased rating for tinnitus, currently rated at 10 percent disabling.  

3.  Entitlement to an increased rating for bilateral hearing loss, currently rated at 0 percent disabling.  

4.  Entitlement to an increased rating for diabetes mellitus, currently rated at 20 percent disabling.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Richard L. Frankel, Attorney at Law 


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

Regarding the increased rating claims for PTSD, tinnitus and bilateral hearing loss, these matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were previously before the Board in April 2004 and February 2009 when they were remanded for additional development.  The February 2009 remand included a directive to schedule the Veteran for a travel board hearing.  

Regarding the claim for an increased rating for diabetes, this matter is before the Board from a June 2010 rating decision by the RO that granted service connection and assigned a 20 percent rating effective February 2009.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

As noted above, the February 2009 Board remand directed that the Veteran be scheduled for a travel board hearing.  However, such hearing was never scheduled, in part because the Veteran relocated and obtained new representation.  In November 2013, a letter was sent to the Veteran and his representative to clarify if he still wished to be heard.  On November 13, 2013, VA received a response requesting a video conference be scheduled to address the issues on appeal.  

As such, the Board finds a videoconference hearing at the Veteran's local RO has been requested.  In accordance with 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing as requested in connection with this appeal.  After the hearing is conducted, or in the event that the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


